   8:21-cv-00005-RGK-PRSE Doc # 3 Filed: 01/21/21 Page 1 of 1 - Page ID # 21




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMEL WAYS, on behalf of John Ways;

                     Petitioner,                                8:21CV5

       vs.
                                                  MEMORANDUM AND ORDER
IMMEDIATE     CUSTODIAN     AND
RESPONDENT FOR THE STATE OF
NEW JERSEY, and DAVID E. ORTIZ,

                     Respondents.


      Petitioner has filed a “petition for issuance of judicial remedy in the nature of
the writ of furlough as can be had under the ‘All Writs Act’ commonly referred to
as ‘1651.’”

       Petitioner in this case is the brother of a person who is apparently in custody.
Petitioner is a lay person. He is not entitled to practice law. In fact, it may be a crime
in the State of Nebraska to practice law if one is a layman. Therefore, I will dismiss
this petition on initial review but without prejudice to his brother filing whatever he
deems appropriate to file.

      IT IS THEREFORE ORDERED that the petition (Filing 1) is denied without
prejudice. A separate judgment will be issued. No certificate of appealability has
been or will be granted.

      January 21, 2021.                         BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
